Cassoday, J. ■
Several errors are assigned, because the court, at different stages of the trial, refused to exclude testimony on objection being made by the plaintiff. Since the trial was by the court, such alleged errors are entirely immaterial. This has repeatedly been held by this court. The principal ground urged for reversal is that the findings of the court are cc^itrary to the evidence. The printed case fails to present a full and fair statement of the evidence, especially on the part of the respondents. A party seeking a reversal for want of evidence, is not excusable for failure to print the evidence,— especially all that is deemed material by his opponents. The appellant has not done so in this case. The omission, however, has been supplied by the brief of the respondents. After a careful examination of all the evidence, we do not feel authorized to disturb the findings of the court below. This is especially true where, as here, the testimony is more or less conflicting, and must be determined upon the veracity of witnesses. A discussion of the facts would be of no benefit to any one, and is therefore unnecessary. A rule of this court, adopted at the August term, 1878, among other things, requires counsel in their briefs and arguments to be respectful to the trial court. The high standard of the profession is such that no such rule is ordinarily necessary, and we presume it has been forgotten, or seldom thought of by most attor*401neys. We all regret to say that the brief of the- learned counsel- for the appellant is in violation of that rule. By inference and indirection, it contains numerous passages reflecting more or less severely upon the learned trial judge. In this, counsel does himself great injustice. We feel called upon to exercise the power given by the rule of striking the appellant’s brief from the files of this court, and hereby do so accordingly.
By the Gourt.— The order of the county court is affirmed.